 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   ROBERT SCOTT INGRAM,

 9                             Plaintiff,                 CASE NO. C19-1980 RSM

10           v.                                           ORDER OF DISMISSAL

11   JILL JACKSON, et al.,

12                             Defendants.

13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge, and the remaining record, the Court finds and ORDERS:

16          (1)    The Court ADOPTS the Report and Recommendation (Dkt. #10).

17          (2)    Plaintiff’s complaint is DISMISSED WITH PREJUDICE.

18          (3)    The Clerk is directed to send copies of this Order to the parties and to Judge

19   Tsuchida.

20          Dated this 21st day of February 2020.

21

22                                                  A
                                                    RICARDO S. MARTINEZ
23                                                  CHIEF UNITED STATES DISTRICT JUDGE




     ORDER OF DISMISSAL - 1
